PER CURIAM.
This is an appeal from an order revoking probation. Appellant correctly contends the revocation order is deficient in that it does not set forth the specific conditions of probation that Appellant was found to have violated. Consequently, we affirm the order revoking probation, but remand the cause for amendment of the order to reflect the specific terms and conditions of probation violated. See Cue v. State, 619 So.2d 471 (Fla. 1st DCA 1993); Maddox v. State, 619 So.2d 473 (Fla. 1st DCA 1993).
ZEHMER, C.J., and MINER and WOLF, JJ., concur.